July 15, 1919. The opinion of the Court was delivered by
Practically there are but two questions presented by the exceptions, the first of which is whether there was any testimony from which a reasonable inference could be drawn by the jury that there was a common design on the part of the defendants to make their escape prior to the time when the assault and battery was committed.
It may be stated as a general proposition that, if parties are engaged at night in the commission of an unlawful enterprise common to them all, they will endeavor to escape arrest, provided there are reasonable grounds for supposing *Page 255 
that their attempt may be successful. In such cases, the attempt to escape arrest may be regarded as incidental to the commission of the common and unlawful design.
In the case under consideration, however, there are facts from which a reasonable inference may be drawn that the defendants planned, before the officers appeared, to make their escape, in case of an attempted arrest. A negro woman was sitting at the front door apparently on guard, for she blew out the light. When the officer walked up the front step, all the defendants made a break and ran. The unanimity with which the defendants attempted to make their escape indicated either that they were obeying the impulse natural to them, or that they had planned to escape, before the arrests could be made by the officers.
The exceptions raising this question are overruled.
The next question is whether his Honor, the presiding Judge, charged the jury as requested by the appellants' attorney. This question is raised by the second exception. His Honor, the presiding Judge, certainly did not, in express terms, refuse to charge the request. On the contrary, he stated that he thought it was covered by other parts of his charge. Furthermore, the request was but a corollary of the proposition, which he had already charged.
Appeal dismissed.
MESSRS. JUSTICES WATTS, FRASER and GAGE concur.